DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13, 16, 18, 20, and 21 are objected to because of the following informalities:  
In claim 13, lines 1-3, instances of the term “the slide” should read 
--the moveable slide--.
In claim 16, line 2, the phrase “applied mounted” should likely read --applied-- or 
--mounted--. For the purposes of examination, the phrase will be interpreted as the term “applied”.
In claim 18, line 2, the phrase “applied embedded” should likely read --applied-- or 
--embedded--. For the purposes of examination, the phrase will be interpreted as the term “applied”.
In claim 20, line 2, the term “the hook part” should read --the hook element-- or --a hook part--. For the purposes of examination, the term will be interpreted as “the hook element”.
In claim 21, line 5, the term “screen filter” should likely read --film sheet-- considering the reinforcing plates are included in the screen filter. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a mounting 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim 12, lines 1-2 recites the broad recitation “A privacy screen filter for mounting on screens of computers”, and the claim also recites “including particularly computer screens on portable computers” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In claim 12, line 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, the language “such as laptops and/or tablet pcs, on which a camera and/or a sensor is mounted in the computer screen” will not be interpreted as part of the claimed invention. 
In claim 12, line 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, the language “such as in the edge frame of the computer screen” will not be interpreted as part of the claimed invention. 
In claim 12, line 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d). For the purposes of examination, the language “such as a film sheet including micro-lamellae” will not interpreted as part of the claimed invention.
In claim 12, line 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05. For the purposes of examination, the language “preferably across the entire width and height, respectively, of the film sheet” will not interpreted as part of the claimed invention.
In claim 13, line 2, the term “loosely” is a relative term which renders the claim indefinite. The term “loosely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner recommends replacing the term “loosely” with the term --moveably--.
In claim 13, lines 3, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05. For the purposes of examination, the language “preferably also includes a control handle with a height exceeding the thickness of the foremost reinforcing plate” will not be interpreted as part of the claimed invention.
In claim 13, line 4, there is insufficient antecedent basis for the term “the foremost reinforcing plate”. Examiner recommends amending the term to read --a foremost reinforcing plate of the reinforcing plate-shaped elements-- or language similar thereto.  
In claim 21, line 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05. For the purposes of examination, the language “preferably two” and 
In claim 22, lines 1-2, there is insufficient antecedent basis for the term “the upper and/or lower reinforcing plates”. Examiner recommends amending the term to read --an upper and/or a lower reinforcing plate of the reinforcing plate-shaped elements-- or language similar thereto.  
Claims 14-20 are rejected due to their dependency on claim 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-14, 17-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Leech (US Patent No. 9,097,382) in view of Li (US Publication No. 2018/0276418) and Gustaveson (US Publication No. 2018/0059510).
Regarding claim 12, Leech teaches privacy screen filter for mounting on screens of computers (Column 1, lines 5-21, invention related to a display overlay for a computer display screen), including particularly computer screens on portable computers such as laptops and/or tablet pcs, on which a camera and/or a sensor is mounted in the computer screen, such as in the edge frame of the computer screen, and wherein the screen filter includes: 
panel 14) in the form of a film sheet (Column 2, lines 62, “A flat panel 14 in sheet form”) with means to prevent others than the user to see the contents on the computer screen (Column 3, lines 5-11, “panel 14 can be … a privacy panel that limits viewing angles at which the content displayed on display screen 12 can be visually accessed”), such as a film sheet including micro-lamellae, and 
one or more mounting means (means provided by frame mounting members 22) for releasable fastening of the screen filter along at least one edge of the computer screen (display screen 12) (Column 3, lines 29-34, “frame mounting members 22 … rest on an upper surface of the housing in which display screen 12 is positioned”), 
wherein the screen filter additionally includes one or more reinforcing plate-shaped elements (frame 16, comprised of frame members 18 and 20) mounted along the front side and/or the back side of the upper and lower edges of the film sheet (14) or of the side edges of the film sheet (14) (Column 2, lines 62-63, “flat panel 14 in sheet form … is held within a rectangular frame 16”; see also Figures 1, 2, 5, and 7), and preferably across the entire width and height, respectively, of the film sheet (14) for reinforcing the film sheet (14). 
However, Leech does not disclose wherein the reinforcing plate-shaped elements and the film sheet along at least one edge of the film sheet includes a through-going hole, and wherein a movable slide is mounted in connection with the through-going hole as the movable slide can close the through-going hole or allow the through-going hole to be free.
Li teaches wherein a reinforcing plate-shaped element (shield piece 30) and the film sheet (protection filter 10) along at least one edge (top edge of 10 in Figures 6-6C) of the film sheet (10) includes a through-going hole (Figure 6A, through hole 31 in 30 and opening 17 in 10 12; Paragraph [0061], “the through hole 31 is defined corresponding to the opening 17 of the protection filter body 10”) (see Figures 6-6C).
Gustaveson teaches a frame (frame 110) wherein a movable slide (obstructing member 102) is mounted in connection with a through-going hole (aperture 109) as the movable slide (obstructing member 102) can close the through-going hole (109; see Figure 11B) or allow the through-going hole (109) to be free (see Figure 11A) (see Figures 11A-11B).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have modified the reinforcing plate-shaped element and the film sheet of Leech to include the through-hole of Li and the moveable slide of Gustaveson. Doing so would have provided a viewing aperture by which the user could operate the camera of the portable computing device with the privacy screen filter in place (Paragraph [0056] in Li), while also choosing whether to enable or prevent webcam viewing through the use of the slide cover (Paragraphs [0002]-[0004] in Gustaveson).
Regarding claim 13, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Gustaveson) wherein the slide (Figures 11A-11B, obstructing member 102) is loosely placed in the through-going hole in the film sheet (aperture 109 in Gustaveson corresponding to through hole 31 and opening 17 in Li), having a thickness that is less than the thickness of the film sheet, in that the slide (102) preferably also includes a control handle (Figures 11A-11B, edge 107) with a height exceeding the thickness of the foremost reinforcing plate.
Regarding the limitations “having a thickness that is less than the thickness of the film sheet” and “with a height exceeding the thickness of the foremost reinforcing plate”, since the 102 in Gustaveson) to have a thickness that is less than the thickness of the film sheet (14 in Leech) would have allowed the slide (102 in Gustaveson) to move freely within the inner channel (44 in Leech) of the reinforcing plate-shaped element (18 in Leech). Additionally, modifying the control handle (107 in Gustaveson) to have a height exceeding the thickness of the foremost reinforcing plate (18 in Leech) would have provided a protrusion that extended beyond the front face of the reinforcing plate-shaped element (18 in Leech) for which the user could easily contact and translate the slide (102 in Gustaveson). MPEP § 2144.05(II)(A-B); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
Regarding claim 14, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Leech) and wherein the mounting means (means provided by frame mounting members 22) include one or more hook elements (frame mounting members 22), where the hook elements (22) engage the upper edge of the film sheet or the reinforcing plate-shaped elements (frame mounting members 22 engaging top frame member 18 at groove 58) (see Figures 6 and 7).
Regarding claim 17, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, but does not teach wherein the mounting means include magnets. 
However, Li teaches wherein the mounting means (Figures 1, 2, and 6-6C, means provided by attracting member 20, comprised of attracting blocks 21) include magnets (Paragraph [0056], attracting member 20, comprised of attracting blocks 21, being magnets).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the magnets of Li to the screen filter of Leech as previously modified by Li and Gustaveson. Doing so would have enhanced the fit of the screen filter by ensuring the screen filter remained tight against the computer screen throughout use, while also maintaining an easy attachment and removal method (Paragraph [0013] in Li). 
Regarding claim 18, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 17, and further teaches (in Li) wherein two or more magnets (attracting blocks 21) are applied embedded in the reinforcing plate-shaped elements (Figure 6C, embedded between shield pieces 30) which are mounted along the front side (front surface 13) and/or the back side (rear surface 14) of the edges (attraction area 11) of the film sheet (filter body 10).
Regarding claim 20, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Leech) wherein the inner side (downwardly-facing surface 72, including ridges 74 and grooves 76) of the hook part (frame mounting member 22), which is adapted to be in contact with the housing of the computer screen (Column 5, lines 40-42, “Ridges 74 and grooves 76 on frame mounting members 22 serve to engage the upper edge surface of the display screen housing”), includes a coating (comprised of 74 and 76, see Column 5, lines 50-63) (see Figures 6 and 7).
Regarding claim 21, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Leech) wherein the screen filter furthermore includes at least one, and preferably two, lower reinforcing plate-shaped elements (Figure 1, frame member 18 located at bottom of panel 14) that are mounted along the front side and the back side of the lower edge of the film sheet (14) (Figures 2, 18 located on bottom edge of 14; Figure 5, 18 is attached on front side and back side of 14 when 14 is slide into opening 48 of 18), preferably across the entire width of the film sheet (14), as two lower reinforcing plates (Figures 5 and 7, vertically oriented plates of 18 contacting front and back of 14) can be connected along the lower edge of the screen filter (Figures 2, 5, and 7, vertically oriented plates of 18 contacting front and back of 14 being connected by lateral wall located adjacent to stop wall 50) for forming a U-shaped lower reinforcing strip (see Figures 2, 5 and 7).
Regarding claim 22, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, and further teaches (in Li) wherein the upper and/or lower reinforcing plates (shield piece 30) and/or the film sheet (privacy filter 10) includes cutouts in areas where the edge of the computer screen includes control buttons or rubber knobs, projections or locking mechanisms for use when closing a portable computer (in addition to opening 17 and through hole 31 for visual sensor 5, Paragraph [0056] in Li states, “other openings or holes may be defined on the protection filter body 10 to correspond to any other function components of the electronic device 2 (such as light(s), earphone jack(s) or functional button(s))”).
. 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Leech (US Patent No. 9,097,382) in view of Li (US Publication No. 2018/0276418), Gustaveson (US Publication No. 2018/0059510), and Swillinger (US Publication No. 4,834,330).
Regarding claim 19, Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 12, but does not teach wherein the at least one reinforcing plate-shaped element is mounted along the front side and/or the back side of the upper edge of the film sheet or the side edges of the film sheet by gluing.
However, Swillinger teaches wherein the at least one reinforcing plate-shaped element (support members 19) is mounted along the front side and/or the back side (see Figures 4-5) of the upper edge (see Figure 6) of the film sheet (anti-reflection glass member 21) or the side edges of the film sheet by gluing (Column 2, lines 41-43, “the support member is secured to the glass or plastic by a cement or glue”; Column 4, lines 48-54, support members … are secured to the anti-reflection glass, or plastic or combination thereof, by a hot melt glue, or polymerizing resin such as a polyester epoxy, or a contact cement and the like”) (see Figures 4-6).
It would have been prima facie obvious to one of ordinary skill in the art before the effective file date of the claimed invention to have combined the glue adhesive of Swillinger Paragraph [0039] in Lin), preventing slippage and warpage of the film sheet while coupled with the reinforcing plate-shaped elements. 
Allowable Subject Matter
Claim 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 15 claims the privacy screen filter according to claim 14, wherein the hook element includes at least one mounting member in the form of a male part engaging a female part at the side edge of the film sheet, as the female part is designed as a cutout at the upper edge of the film sheet with a shape corresponding to the shape of the male part, and where the female part allows insertion of the male part in a direction perpendicular to the plane of the film sheet, at the same time preventing the male part from being removed from the female part in a direction in the plane of the film sheet when the one or to reinforcing plate-shaped elements are fitted along the front side and/or the back side of the upper edge of the film sheet.
Leech in view of Li and Gustaveson teaches the privacy screen filter according to claim 14, and further teaches (in Leech) wherein the hook element (frame mounting member 22) includes at least one mounting member (ridge 66) in the form of a male part (ridge 66 engaging groove 58) engaging a female part (groove 58) at the side edge of the reinforcing plate-shaped frame member 18), instead of the film sheet, and does not teach wherein as the female part is designed as a cutout at the upper edge of the film sheet with a shape corresponding to the shape of the male part, and where the female part allows insertion of the male part in a direction perpendicular to the plane of the film sheet, at the same time preventing the male part from being removed from the female part in a direction in the plane of the film sheet when the one or to reinforcing plate-shaped elements are fitted along the front side and/or the back side of the upper edge of the film sheet.
Zdancewicz (US Publication No. 2010/0258691) discloses wherein a hook element (hanger claim 14) includes at least one mounting member (Figure 2, tab 30) in the form of a male part (tab 30 engaging slot 18) engaging a female part (slot 18) at the side edge of a film sheet (screen panel 12), wherein as the female part (18) is designed as a cutout (18 being a slot) at the upper edge of the film sheet (12) (see Figure 4) with a shape corresponding to the shape of the male part (tab 30) (Figures 3 and 4, tab and slot both being oval shaped) (see Figures 1-4), where the female part (18) allows insertion of the male part (30) in a direction perpendicular to the plane of the film sheet (12). While the male part may not be removed from the female part in a direction in the plane of the film sheet, the male part may not be removed because of the film sheet located between the female part and outside edge, not due to the female part, which has been established as a shaped cutout in the film sheet. Thus, Zdancewicz does not disclose wherein the female part prevents the male part from being removed from the female part in a direction in the plane of the film sheet when the one or to reinforcing plate-shaped elements are fitted along the front side and/or the back side of the upper edge of the film sheet. 
Claim 16 would be allowable for being dependent on claim 15. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leipold (US Publication No. 9,829,669) discloses a screen filter with an aperture in the screen and reinforcing plate for the camera. Eisele (US Publication No. 2015/0207907) discloses a screen filter with an aperture in the screen and reinforcing plate for the button.  Huang (US Publication No. 2004/0212552) teaches a screen filter with a mounting means in the form of hooks engaging the top of a computer screen.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAGE STEPHEN CRUM whose telephone number is (571)272-3373. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/G.C./Examiner, Art Unit 2841     
                                                                                                                                                                                                   /SEOKJIN KIM/Primary Examiner, Art Unit 2844